Opinion issued August 12, 2014




                                      In The

                              C ourt of Appeals
                                      For The

                         First District of Texas
                            ————————————
                              NO. 01-13-00460-CV
                            ———————————
                    DOROTHY R. SCHROEDER, Appellant
                                         V.
                     LND MANAGEMENT, LLC, Appellee


                  On Appeal from County Court at Law No. 4
                          Fort Bend County, Texas
                    Trial Court Case No. 12-CCV-049264


                                  OPINION

      Appellant, Dorothy R. Schroeder, challenges the portion of the county

court’s post-judgment order disbursing $4,000 of her $8,000 appeal bond funds as

damages to appellee, LND Management, LLC (“LND”), after LND prevailed in its

forcible detainer suit against her. In two issues, Schroeder contends that the county
court erred in granting, outside its plenary power, relief that is inconsistent with the

final judgment and lacks “sufficient legal or factual support.”

      We vacate and dismiss in part, and reverse and render in part.

                                    Background

      After Schroeder defaulted on the terms of a deed of trust which secured

payment of the note on her real property located in Sugarland, the property was

posted for foreclosure and sold to LND at public auction. When Schroeder refused

to vacate the property, LND filed a petition for forcible detainer in a justice court.

In its petition, LND requested “back rent in the amount of $2,200 as calculated at

the time of filing [September 20, 2012],” “judgment for rent accruing from the date

of filing and becoming due thereafter,” reasonable attorney’s fees, and costs. The

justice court held that LND was entitled to possession of the premises, ordered that

LND recover from Schroeder $4,000 “as rent,” and set an appeal bond of $8,000.

Schroeder deposited $8,000 into the registry of the court, and she appealed to the

county court for a trial de novo.

      At trial, the county court admitted into evidence a certified copy of a

substitute trustee’s deed showing LND as the owner of the property; a certified

copy of the deed of trust showing that Schroeder, by holding over following

foreclosure, was a tenant at sufferance; and an affidavit showing that LND sent

Schroeder a notice to vacate. LND asserted that it was “seeking a judgment of



                                           2
possession only.” The county court granted LND possession of the property and

ordered that each party bear its own costs. Schroeder surrendered the property to

LND, and neither party appealed.

      Subsequently, Schroeder moved for disbursement of her appeal bond. At a

hearing on her motion, Schroeder argued that the full amount of her $8,000 bond

should be returned to her because LND “didn’t seek in their pleadings any money

damages” and “didn’t offer any evidence” regarding damages at trial in the county

court. She further noted that the county court did not, in its judgment, award LND

any damages or attorney’s fees. In response, LND conceded that “no money [had

been] awarded” and “[t]here really couldn’t be any past due rents or anything like

that awarded.” Nevertheless, LND requested that it be awarded the full amount of

Schroeder’s bond based on a “reasonable rent value” of “[one] percent of the sales

price” of the property for each of the eight months that she had occupied the

property after foreclosure. The county court declined, noting that LND “didn’t sue

for it” and explaining that it would not “award money [for] something that [was]

not pled.” The following discussion then took place:

      [LND]:             . . . I understand if you want to split the baby and
                         give half and half, or even some different . . .
                         percentage, but, Your Honor, I don’t think
                         [Schroeder is] entitled to . . . the fruits of holding
                         over the property for eight months.
      THE COURT:         Well, there is some argument there.



                                         3
      [Schroeder]:        There would have been, Judge, if they would have
                          brought it up at trial.
      ....
      THE COURT:          You want me to kill the baby. All right, I’m going
                          to split the difference between you guys. Four and
                          four. I think that’s fair. . . . That way I can give
                          everybody something. . . .

      The county court then issued an “Order to Disburse Funds,” awarding

$4,000 to LND, “as use and occupancy on the property” from August 2012 through

March 2013, and returning the remaining $4,000 to Schroeder. It is from this order

that Schroeder appeals.

                               Disbursement Order

      In her first issue, Schroeder argues that the county court “committed a clear

abuse of discretion when, acting without plenary jurisdiction, it signed a post-

judgment order inconsistent with, and constituting a material change in, substantial

adjudicated portions of the judgment.”

      Whether a trial court has subject-matter jurisdiction is a question of law

subject to de novo review. See Tex. Dep’t of Parks & Wildlife v. Miranda, 133
S.W.3d 217, 226 (Tex. 2004). A trial court retains jurisdiction for a minimum of

thirty days after it signs a judgment to vacate, modify, correct, or reform its

judgment. See TEX. R. CIV. P. 329b(d); Lane Bank Equip. Co. v. Smith S. Equip.,

Inc., 10 S.W.3d 308, 310 (Tex. 2000); see also TEX. R. CIV. P. 329b(c), (e)

(providing certain post-judgment motions extend period of plenary power). Once


                                         4
the trial court’s plenary power expires, it generally lacks jurisdiction to act and any

orders it issues are typically void. In re Sw. Bell Tel. Co., 35 S.W.3d 602, 605

(Tex. 2000). Outside its plenary power, the actions that a trial court may take with

respect to its judgment are limited. Custom Corporates, Inc. v. Sec. Storage, Inc.,

207 S.W.3d 835, 839 (Tex. App.—Houston [14th Dist.] 2006, no pet.); Madeksho

v. Abraham, Watkins, Nichols & Friend, 112 S.W.3d 679, 686 (Tex. App.—

Houston [14th Dist.] 2003, pet. denied) (noting trial courts retain constitutional

jurisdiction to perform certain collateral duties).

      For example, notwithstanding the expiration of its plenary power, a trial

court may act to enforce its judgment or correct clerical errors. See TEX. R. CIV. P.

308, 316, 329b(f). Further, “[f]unds on deposit in the registry of a trial court are

always subject to the control and order of the trial court, and the court enjoys great

latitude in dealing with them.” Madeksho, 112 S.W.3d at 686 (“Indeed, they must

have such jurisdiction; they cannot simply toss the money back out the clerk’s

window.”).     A trial court “unquestionably ha[s] quasi in rem jurisdiction to

determine who owns funds tendered into [its] registry.” Id. (citing Bryant v. United

Shortline Inc. Assurance Servs., N.A., 972 S.W.2d 26, 29 (Tex. 1998)). “[M]oney

cannot be paid out of the registry of a court except on written evidence of the order

of the judge of the court in which the funds have been deposited, authorizing the

disbursement of the funds.”       Eikenburg v. Webb, 880 S.W.2d 781, 782 (Tex.



                                           5
App.—Houston [1st Dist.] 1993, orig. proceeding) (citing TEX. LOC. GOV’T CODE

ANN. § 117.121 (Vernon 2008)).

      In performing its collateral duties, however, a trial court may not issue an

order outside of its plenary power that is inconsistent with the original judgment or

otherwise constitutes “a material change in the substantive adjudicative portions of

the judgment.” Custom Corporates, Inc., 207 S.W.3d at 839. And such post-

judgment orders may not require the performance of obligations in addition to “the

obligations imposed by the final judgment.” Id.; Bank One, N.A. v. Wohlfahrt, 193
S.W.3d 190, 194–95 (Tex. App.—Houston [1st Dist.] 2006, no pet.).

      Here, the county court signed its final judgment on April 4, 2013; its plenary

power expired on May 6, 2013; and it signed its disbursement order fourteen days

later, on May 20, 2013. See TEX. R. CIV. P. 329b(d). Its plenary power having

expired, the county court possessed inherent power to issue an order disbursing the

funds from its registry, subject to the limitation that its order not be inconsistent

with its final judgment or impose obligations in addition to those reflected in its

final judgment.    See Custom Corporates, Inc., 207 S.W.3d at 839; Cook v.

Stallcup, 170 S.W.3d 916, 920–21 (Tex. App.—Dallas 2005, no pet.) (holding trial

court’s denial of motion to release funds from its registry constituted error because

action inconsistent with its final judgment); Madeksho, 112 S.W.3d at 686.




                                         6
      LND, at trial in the county court, asserted that it was “seeking a judgment of

possession only,” and it presented evidence to support its alleged superior right of

possession. The county court granted possession to LND without awarding it any

damages or attorney’s fees. It further ordered that each party pay its own costs.

LND did not appeal. At the hearing on Schroeder’s motion to disburse her bond,

LND conceded that it could not “plead for past due rent or use and possession,”

and it admitted that it had not requested damages for unpaid rent. Nevertheless, the

county court, in its post-judgment disbursement order, granted LND $4,000 “as use

and occupancy on the property” from August 2012 through March 2013.

      We conclude that the disbursement order, which imposes an obligation on

Schroeder to pay $4,000 in damages to LND, is wholly inconsistent with, and in

addition to, the obligations set forth in the county court’s final judgment, wherein it

awarded no damages to LND. 1 See Cook, 170 S.W.3d at 920–21; see also Custom

Corporates, Inc., 207 S.W.3d at 839. Accordingly, we hold that the county court



1
      Although the justice court in its final judgment awarded LND $4,000 in damages,
      it is well-settled that perfection of an appeal to a county court for a trial de novo
      vacates and annuls the judgment of the justice court; the county court does not
      review the justice court’s action. See Villalon v. Bank One, 176 S.W.3d 66, 69–70
      (Tex. App.—Houston [1st Dist.] 2004, pet. denied). In a trial de novo in a
      forcible-detainer proceeding in county court, a party is “permitted to plead, prove
      and recover his damages, if any, suffered for withholding or defending possession
      of the premises during the pendency of the appeal.” TEX. R. CIV. P. 510.11; see
      Hong Kong Dev., Inc. v. Nguyen, 229 S.W.3d 415, 434 (Tex. App.—Houston [1st
      Dist.] 2007, no pet.).


                                            7
erred in ordering that $4,000 of Schroeder’s bond funds be disbursed to LND,

rather than back to Schroeder.

      We sustain Schroeder’s first issue. 2

                                     Conclusion

      We vacate the portion of the county court’s Order to Disburse Funds

directing that $4,000 of Schroeder’s bond funds be disbursed to LND, and we

dismiss that portion of the case. We reverse the portion of the Order to Disburse

Funds directing that only $4,000 of Schroeder’s bond funds be disbursed to her,

and we render an order directing that the Clerk of the Court shall pay the entire

$8,000 in the Registry of the Court to Dorothy R. Schroeder, including all interest

accrued thereon.




                                               Terry Jennings
                                               Justice

Panel consists of Justices Jennings, Higley, and Sharp.




2
      Having sustained Schroeder’s first issue, we do not reach her second issue, in
      which she asserts that, “[t]he trial court, even if deemed to have acted within its
      plenary jurisdiction, abused its discretion” in signing a post-judgment order
      “without sufficient legal or factual support.”


                                           8